Citation Nr: 0613964	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  05-00 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for dermatographia, 
claimed as a skin disorder of the entire body, to include as 
secondary to Agent Orange exposure. 

2.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1969 to October 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the Tiger 
Team at the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Cleveland, Ohio.  Thereafter, the 
veteran's claims file was returned to his local RO in 
Baltimore, MD.

In February 2006, a hearing before the undersigned acting 
Veterans Law Judge was held in Washington, D.C.  A transcript 
of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran raised a claim of entitlement to service 
connection for PTSD in October 2003.  In June 2004, this 
claim was denied by the RO and the veteran submitted a notice 
of disagreement in July 2004.  In an October 2004 decision 
the RO granted entitlement to service connection for PTSD and 
assigned a 50 percent disability rating.  The veteran 
submitted a timely notice of disagreement regarding the 
initial rating assigned in the October 2004 rating decision.  
However, the RO has failed to issue the required statement of 
the case.  

The filing of a notice of disagreement places a claim in 
appellate status.  Therefore, the failure to issue a 
statement of the case in such a circumstance renders a claim 
procedurally defective and necessitates a remand.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2004); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The 
purpose of the remand is to give the RO an opportunity to 
cure this defect, and the veteran the opportunity to perfect 
his appeal regarding this issue. 

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Although the 
veteran was advised of the elements necessary to prove 
service connection by way of a March 2004 letter, he was not 
advised of the evidence necessary to establish an initial 
rating in excess of 50 percent for PTSD or the effective date 
of an award.

Thus, the veteran must be provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish an increased rating.  

Furthermore, the veteran's claims of entitlement to service 
connection for dermatographia and an increased rating for 
PTSD must be remanded for further evidentiary development.  
In a February 2000 statement the veteran indicated that he 
had been receiving treatment for a skin disorders at the 
Washington D.C. VA Medical Center (VAMC) from February 2000 
to the present. During his February 2006 hearing he reported 
that he received treatment for PTSD and his skin disorders at 
the Washington D.C. VAMC.  The record reflects the Washington 
D.C. VAMC did not respond to the RO's attempt to obtain these 
records.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Under the circumstances, the 
Board finds that the RO should request the medical records 
Washington D.C. VAMC.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(2).  

The Board notes that the veteran's last VA examination for 
PTSD was in March 2004.  This examination was completed for 
the purpose of determining whether service connection should 
be granted.  As service connection has been granted and two 
years have passed since the veteran last underwent a VA 
examination with regard to PTSD, it is likely that those 
findings are not longer an accurate reflection of the level 
of impairment due to his disability.  To assist the veteran 
in obtaining evidence to support his claim, he should be 
afforded another examination. 

The veteran's service medical records reveal that in June 
1969 the veteran's symptoms were diagnosed as jock rash.  A 
February 2004 VA examiner noted that the veteran carried a 
current diagnosis of dermatographia.  It is unclear whether 
the veteran's current skin condition is etiologically related 
to the jock rash he contracted while in-service.  As there is 
evidence of an in-service skin disorder and a current 
diagnosis of dermatographia, an examination should be 
scheduled for an opinion as to the etiology of the veteran's 
claimed skin disorders.  38 C.F.R. § 3.159(c)(4).  The Board 
notes that the veteran served in combat during the Vietnam 
War.  He is presumed to have been exposed to herbicides while 
in service.  38 C.F.R. § 3.307(a)(6)(iii).  The veteran 
asserts that his dermatographia is etiologically related to 
exposure to herbicides while in service.  Therefore, the VA 
examiner should also specifically discuss whether the 
veteran's dermatographia is etiologically related to the 
veteran's exposure to herbicides while in service.  

Since the Board has determined that medical examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), where 
the veteran should be given information 
regarding the submission of evidence 
necessary to establish his claim for an 
increased initial rating in excess of 50 
percent for PTSD.  The RO should also 
inform the veteran as to the 
establishment the effective date of an 
award.  The above development must comply 
with the requirements under 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  
	
2.  The RO should obtain the veteran's 
medical records from the Washington D.C. 
VAMC from December 2000 to the present 
and associate them with the veteran's 
claims file. 

3.  Upon completion of the development 
described above, the veteran should be 
scheduled for a VA psychiatric 
examination by an examiner to ascertain 
the nature and severity of his PTSD.  
All tests and studies needed to make 
this determination should be ordered.  
The claims folder must be provided to 
and reviewed by the psychiatrist and 
should be noted in the report.

The examiner should specifically render 
findings with respect to the existence 
and extent (or frequency, as 
appropriate) of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or  thought 
processes; neglect of personal hygiene 
and appearance; suicidal ideation; and 
delusions or hallucinations.  The 
doctor should also (a) render a multi-
axial diagnosis, including assignment 
of a Global Assessment of Functioning 
(GAF) score, and an explanation of what 
the score means; and (b) provide an 
assessment as to the impact of the 
veteran's PTSD on his ability to obtain 
and retain substantially gainful 
employment.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report. 

4.  After obtaining any additional 
records to the 
extent possible, the veteran should be 
afforded a VA dermatological examination 
to determine the etiology of any of the 
veteran's currently diagnosed skin 
disorders.  The claims folder must be 
made available to and reviewed by the 
examiner.  

Following a review of the records in the 
claims file and examination of the 
veteran, the examiner should provide 
whether a skin disorder is less likely, 
more likely, or as likely as not related 
to his active service to include his in-
service diagnosis of jock rash and 
exposure to herbicides.  The examiner 
should provide a rationale for all 
opinions expressed.

5.  The RO should issue the veteran and 
his representative a statement of the 
case addressing the issue of entitlement 
to an initial rating in excess of 50 
percent for PTSD.  The veteran should be 
given an opportunity to perfect an 
appeal by submitting a timely 
substantive appeal in response thereto.  
The RO should advise the veteran and his 
representative that the claims file will 
not be returned to the Board for 
appellate consideration of this issue 
following the issuance of the statement 
of the case unless he perfects his 
appeal.  

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and be given the opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeals.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).








